        Case 8:16-cv-02277-CJC-DFM Document 517 Filed 09/03/21 Page 1 of 5 Page ID #:29089



             1       COOLEY LLP
                     MICHAEL ATTANASIO (151529)
             2       (mattanasio@cooley.com)
                     BARRETT J. ANDERSON (318539)
             3       (banderson@cooley.com)
                     CRAIG E. TENBROECK (287848)
             4       (ctenbroeck@cooley.com)
                     JASMIN F. MOTLAGH (311639)
             5       (jmotlagh@cooley.com)
                     DYLAN K. SCOTT (332796)
             6       (dscott@cooley.com)
                     RACHAEL M. HELLER (335636)
             7       (rheller@cooley.com)
                     4401 Eastgate Mall
             8       San Diego, CA 92121-1909
                     Telephone: (858) 550-6000
             9       Facsimile: (858) 550-6420
           10        Attorneys for Plaintiff and Counter-Defendant
                     ChromaDex, Inc.
           11
                     Counsel continued on following page
           12
           13                                UNITED STATES DISTRICT COURT
           14                            CENTRAL DISTRICT OF CALIFORNIA
           15                                     (SOUTHERN DIVISION)
           16
           17        ChromaDex, Inc.,                          Case No. 8:16-cv-2277-CJC (DFMx)
           18                      Plaintiff,                  [PROPOSED] JOINT STATEMENT
                                                               OF THE CASE
           19             v.
           20        Elysium Health, Inc., and Mark Morris,
           21                       Defendants.
           22                                                  Judge:          Hon. Cormac J. Carney
                     Elysium Health, Inc.,                     Courtroom:      9B
           23
                                   Counterclaimant,
           24                                                  Trial:          September 21, 2021
                          v.                                   Pretrial Conf.: September 13, 2021
           25
                     ChromaDex, Inc.,
           26
                                   Counter-Defendant.
           27
           28
  COOLEY LLP
ATTO RNEY S AT LAW                                                     [PROPOSED] JOINT STATEMENT OF THE CASE
    SAN DIEGO                                                                        8:16-CV-2277-CJC (DFMX)
Case 8:16-cv-02277-CJC-DFM Document 517 Filed 09/03/21 Page 2 of 5 Page ID #:29090



  1   COVINGTON & BURLING LLP
      MITCHELL A. KAMIN (202788)
  2   (mkamin@cov.com)
      1999 Avenue of the Stars, Suite 3500
  3   Los Angeles, CA 90067-4643
      Telephone: (424) 332-4800
  4   Facsimile: (424) 332-4749
  5   COVINGTON & BURLING LLP
      PHILIP A. IRWIN (admitted pro hac vice)
  6   (pirwin@cov.com)
      620 Eighth Avenue
  7   New York, NY 10018-1405
      Telephone: (212) 841-1000
  8
      LTL ATTORNEYS LLP
  9   JOE H. TUFFAHA (253723)
      (joe.tuffaha@ltlattorneys.com)
 10   PRASHANTH CHENNAKESAVAN (284022)
      (prashanth.chennakesavan@ltlattorneys.com)
 11   300 South Grand Avenue, 14th Floor
      Los Angeles, CA 90071
 12   Telephone: (213) 612-8900
      Facsimile: (213) 612-3773
 13
      Attorneys for Plaintiff and Counter-Defendant
 14   ChromaDex, Inc.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                      [PROPOSED] JOINT STATEMENT OF THE CASE
                                                                     8:16-CV-2277-CJC (DFMX)
Case 8:16-cv-02277-CJC-DFM Document 517 Filed 09/03/21 Page 3 of 5 Page ID #:29091



  1         The parties jointly propose the Statement of Case as follows:
  2         This case involves allegations of breach of contract, breach of fiduciary duty,
  3   aiding-and-abetting breach of fiduciary duty, misappropriation of trade secrets under
  4   state and federal law, and fraudulent inducement of a contract. The plaintiff and
  5   counter-defendant is ChromaDex, Inc., a company that sells various products and
  6   services in the dietary supplement industry. A defendant and counterclaimant is
  7   Elysium Health, Inc., a company that sells a dietary supplement called Basis. The other
  8   defendant is an individual named Mark Morris, a former ChromaDex employee who
  9   now works for Elysium.
 10         Elysium originally purchased two of the ingredients for its dietary supplement
 11   from ChromaDex. One of those ingredients is called nicotinamide riboside, or “NR”
 12   for short, which ChromaDex sells under the tradename “NIAGEN®.” The second
 13   ingredient is called pterostilbene, or “PT” for short, which ChromaDex sold under the
 14   tradename “pTeroPure®.” ChromaDex and Elysium signed supply agreements for both
 15   ingredients and ChromaDex began shipping them to Elysium in 2014. In mid-2016,
 16   Elysium ordered and received shipments of NR and PT, but did not pay for those orders.
 17   Elysium alleges that ChromaDex had been charging it higher prices for NR than
 18   permitted under the supply agreement. Mark Morris left ChromaDex to work for
 19   Elysium around the same time.
 20         Both ChromaDex and Elysium assert various claims in the case.
 21         ChromaDex accuses Elysium of breaching the NR and PT supply agreements by
 22   refusing to pay for ingredients that it ordered on June 30, 2016. ChromaDex also
 23   accuses Elysium and Mark Morris of misappropriating ChromaDex’s trade secrets and
 24   wrongfully disclosing and using ChromaDex’s confidential information in violation of
 25   several contracts they each signed with ChromaDex.1 ChromaDex further accuses
 26
      1
        Elysium disagrees with this sentence and proposes the following: “ChromaDex also
 27   accuses Elysium and Mark Morris of misappropriating ChromaDex’s trade secrets and
      accuses Mark Morris of wrongfully disclosing and using ChromaDex’s confidential
 28   information in violation of two contracts he signed with ChromaDex.”
                                                           [PROPOSED] JOINT STATEMENT OF THE CASE
                                           1.
                                                                          8:16-CV-2277-CJC (DFMX)
Case 8:16-cv-02277-CJC-DFM Document 517 Filed 09/03/21 Page 4 of 5 Page ID #:29092



  1   Mark Morris of violating his duty of loyalty to ChromaDex by failing to act in
  2   ChromaDex’s best interests while he was employed by ChromaDex, and Elysium for
  3   aiding-and-abetting Mark Morris’s misconduct. Elysium and Mark Morris deny these
  4   allegations and assert various defenses.
  5         Elysium accuses ChromaDex of breaching the NR supply agreement by
  6   overcharging it for NR and alleges that ChromaDex owes Elysium a refund or credit as
  7   a result. Elysium further accuses ChromaDex of fraudulently inducing it to sign a third
  8   contract, called a trademark license and royalty agreement. ChromaDex denies these
  9   allegations and asserts various defenses.
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                                                          [PROPOSED] JOINT STATEMENT OF THE CASE
                                            2.
                                                                         8:16-CV-2277-CJC (DFMX)
Case 8:16-cv-02277-CJC-DFM Document 517 Filed 09/03/21 Page 5 of 5 Page ID #:29093



  1   Dated:     September 3, 2021       COOLEY LLP
                                         MICHAEL A. ATTANASIO (151529)
  2                                      BARRETT J. ANDERSON (318539)
                                         CRAIG E. TENBROECK (287848)
  3                                      JASMIN F. MOTLAGH (311639)
                                         DYLAN K. SCOTT (332796)
  4                                      RACHAEL M. HELLER (335636)
  5
  6                                          /s/ Michael A. Attanasio
                                             Michael A. Attanasio (151529)
  7
                                             Attorneys for Plaintiff and Counter-Defendant
  8                                          ChromaDex, Inc.
  9
 10                                          The filer, Michael A. Attanasio, attests that the
                                             other signatory listed, on whose behalf the
 11                                          filing is submitted, concurs in the filing’s
                                             content and has authorized the filing.
 12
 13
      Dated:     September 3, 2021       COHEN WILLIAMS LLP
 14                                      MARC S. WILLIAMS (198913)
                                         REUVEN L. COHEN (231915)
 15                                      BRITTANY LANE (323440)
 16                                      KAPLAN HECKER & FINK LLP
                                         JOHN C. QUINN (pro hac vice)
 17
 18
 19                                          /s/ Marc S. Williams
 20                                          Marc S. Williams (198913)

 21                                          Attorneys for Defendant and Counterclaimant
                                             Elysium Health, Inc. and
 22                                          Defendant Mark Morris

 23
 24
 25
 26
 27
 28
                                                          [PROPOSED] JOINT STATEMENT OF THE CASE
                                        3.
                                                                         8:16-CV-2277-CJC (DFMX)
